  Case: 4:20-cv-01143-RLW Doc. #: 1 Filed: 08/25/20 Page: 1 of 12 PageID #: 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             ST. LOUIS DIVISION

                                             Case No.
ALEXANDER VIGOUREUX,
                                             COMPLAINT AND DEMAND FOR
                  Plaintiff,                 JURY TRIAL
v.
                                                   1. TCPA, 47 U.S.C. §227
DELTA OUTSOURCE GROUP, INC.,                       2. FDCPA, 15 U.S.C. §1692 et seq.
                                                   3. Invasion of Privacy - Intrusion
                  Defendant.                          Upon Seclusion

                 COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Alexander Vigoureux (“Alexander”), by and through his attorneys, alleges

the following against Delta Outsource Group, Inc. (“Delta”):

                                  INTRODUCTION

      1.     Count I of Alexander’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. §227. The TCPA is a federal statute that broadly

regulates the use of automated telephone equipment. Among other things, the TCPA

prohibits certain unsolicited marketing calls, restricts the use of automatic dialers or

prerecorded messages, and delegates rulemaking authority to the Federal Communications

Commission (“FCC”).

      2.     Count II of Alexander’s Complaint is based upon the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §1692 et seq. The FDCPA prohibits abusive and

                                                 Vigoureux, Alexander v. Delta Outsource Group Inc.
                                          1/12                                           Complaint
  Case: 4:20-cv-01143-RLW Doc. #: 1 Filed: 08/25/20 Page: 2 of 12 PageID #: 2




harassing conduct from debt collectors when attempting to collect on consumer debt.

        3.     Count III of Alexander’s Complaint is based upon the Invasion of Privacy -

Intrusion upon Seclusion, as derived from §652B of the Restatement (Second) of Torts.

§652B prohibits an intentional intrusion, “physically or otherwise, upon the solitude or

seclusion of another or his private affairs or concerns . . . that would be highly offensive to

a reasonable person.”

                              JURISDICTION AND VENUE

        4.     Jurisdiction of the court arises under 28 U.S.C. §§1331, 1367, and 47 U.S.C.

§227.

        5.     Venue is proper pursuant to 28 U.S.C. §1391(b)(1), (2) in that Delta resides

in this District and a substantial part of the events or omissions giving rise to the claim

occurred in this District.

        6.     Defendant is “at home” in Missouri; therefore, personal jurisdiction is

established.

                                          PARTIES

        7.     Alexander is a natural person residing in Palm Beach County, FL.

        8.     Alexander is a “consumer” as defined by 15 U.S.C. §1692a(3).

        9.     Delta is incorporated in Missouri and its principal place of business is located

at 62 N Central Drive O’Fallon, MO 63366. Delta can be served on its registered agent

CSC-Lawyers Incorporating Service Company, located at 221 Bolivar Street, Jefferson

City, MO 65101.

        10.    Delta is a “debt collector” as that term is defined by 15 U.S.C. §1692(a)(6).
                                                    Vigoureux, Alexander v. Delta Outsource Group Inc.
                                             2/12                                           Complaint
  Case: 4:20-cv-01143-RLW Doc. #: 1 Filed: 08/25/20 Page: 3 of 12 PageID #: 3




       11.    Delta acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers.

                             FACTUAL ALLEGATIONS

       12.    Delta is attempting to collect a consumer debt from Alexander allegedly

owed to non-party Upstart Network, Inc. (“Upstart”).

       13.    Alexander obtained a loan from Upstart in an effort to consolidate his debt,

which he incurred for personal, family, or household purposes.

       14.    In or around 2018, Delta began placing calls to Alexander’s cellular phone

number (***) ***-3217, in an attempt to collect his debt.

       15.    The calls originated from the following numbers: (636) 385-6692; (786) 805-

4074; (904) 204-2575; (904) 204-3794; (904) 204-6492; (904) 456-8918; (904) 456-9012;

(904) 456-9042 and (904) 456-8918.

       16.    Upon information and belief, these numbers are owned or operated by Delta.

       17.    On or about December 19, 2018, at approximately 3:08 p.m., Alexander

answered a call from Delta and spoke with a representative.

       18.    When he picked up the call, Alexander heard a series of clicks, tones or

beeps, and an unusually long delay before Delta’s representative began speaking,

consistent with the use of an automatic dialing system.

       19.    The Delta representative informed Alexander that Delta was attempting to

collect a debt incurred by Alexander.

       20.    During that call, Alexander asked the representative to not call him anymore.
                                                  Vigoureux, Alexander v. Delta Outsource Group Inc.
                                           3/12                                           Complaint
  Case: 4:20-cv-01143-RLW Doc. #: 1 Filed: 08/25/20 Page: 4 of 12 PageID #: 4




       21.    Delta ignored Alexander’s first request to stop calling him and called him the

very next day.

       22.    On December 20, 2018, at approximately 2:56 p.m., Alexander answered

another call from Delta and spoke with a representative.

       23.    Like before, Alexander heard a series of clicks, tones or beeps, and an

unusually long delay before Delta’s representative began speaking, consistent with the use

of an automatic dialing system.

       24.    Just as they did in the first call, the representative informed Alexander that

Delta was attempting to collect a debt.

       25.    During that call, and for a second time, Alexander politely asked the

representative to not call him anymore.

       26.    Despite asking at least two Delta representatives to stop calling him,

Alexander continued to receive calls from Delta on his cellular phone.

       27.    On December 31, 2018, at approximately 2:53 p.m., Alexander answered a

third call from Delta and spoke with a representative.

       28.    Again, Alexander heard a series of clicks, tones or beeps, and an unusually

long delay before Delta’s representative began speaking, consistent with the use of an

automatic dialing system.

       29.    Just as they did in the previous two calls, the representative informed

Alexander that Delta was attempting to collect a debt.

       30.    At this point, Alexander was extremely frustrated by Delta’s continuous

disregard of his requests for the calls to cease. During his third conversation with Delta,
                                                  Vigoureux, Alexander v. Delta Outsource Group Inc.
                                           4/12                                           Complaint
  Case: 4:20-cv-01143-RLW Doc. #: 1 Filed: 08/25/20 Page: 5 of 12 PageID #: 5




Alexander told the representative 1) that he was going through financial difficulties 2) to

only contact him by mail and 3) that he himself would contact Delta once he was able to

make a payment.

       31.     Undeterred by Alexander’s three requests that Delta stop calling him, Delta

continued its harassment campaign. Delta’s incessant phone calls were a clear attempt to

pressure, coerce, oppress, harass, abuse, and/or embarrass Alexander into paying the debt.

       32.     Between the first time Alexander revoked consent on December 19, 2018

and June 1, 2020, Delta called Alexander not less than TWO HUNDRED AND ONE

(201) times.

       33.     On July 24, 2019, in response to varying district court opinions the US House

of Representatives passed H.R. 3375 by a vote of 429-3. The House intended to clear up

any ambiguity with the TCPA and made it clear that the TCPA covers systems that call

consumers from a stored list. H.R. 3375 further clarified that a consumer may revoke

consent, even consent given in a contract.

       34.     Delta called Alexander almost every day for a year and a half.

       35.     Delta called Alexander multiple times a day, sometimes with only minutes

in between.

       36.     Delta called Alexander during the weekend.

       37.     Delta called Alexander at all times during the day, from as early as 8 am to

as late as 8 pm.

       38.     Upon information and belief, Delta called and texted, or attempted to call and

text friends and family of Alexander with the intention that they would communicate to
                                                    Vigoureux, Alexander v. Delta Outsource Group Inc.
                                             5/12                                           Complaint
  Case: 4:20-cv-01143-RLW Doc. #: 1 Filed: 08/25/20 Page: 6 of 12 PageID #: 6




Alexander that Delta was attempting to collect a debt from him, causing Alexander

additional embarrassment and distress

       39.    Upon information and belief, Delta’s automatic dialer failed to return to the

on-hook state within 60 seconds of completion of dialing.

       40.    Delta is familiar with the TCPA and the FDCPA.

       41.    Delta called Alexander repeatedly and continuously with the intent to annoy,

abuse, or harass Alexander into paying the debt.

       42.    The means Delta used to attempt collection of Alexander’s debt were unfair

and unconscionable.

       43.    Delta’s intrusion upon Alexander’s seclusion was highly offensive to the

reasonable person.

       44.    Delta’s intrusion upon Alexander’s seclusion was oppressive and

outrageous, and exceeded reasonable collection efforts.

       45.    Delta called Alexander from different numbers, making it harder for

Alexander to recognize Delta’s phone numbers or screen the calls he was receiving.

       46.    Delta continued to call Alexander even after he clearly indicated he could not

make a payment and requested that the calls to stop on three separate occasions.

       47.    As a result of Delta’s conduct, Alexander has sustained actual damages

including but not limited to, embarrassment, emotional and mental pain and anguish.

       48.    Each and every one of Delta’s telephone calls caused Alexander distraction

and temporary loss of use of his telephone line.

       49.    Each and every one of Delta’s telephone calls caused Alexander anxiety,
                                                   Vigoureux, Alexander v. Delta Outsource Group Inc.
                                           6/12                                            Complaint
  Case: 4:20-cv-01143-RLW Doc. #: 1 Filed: 08/25/20 Page: 7 of 12 PageID #: 7




annoyance and embarrassment.

       50.      Additionally, Delta’s phone calls alerted other people that he was getting

constant phone calls that caused him noticeable anxiety, annoyance and embarrassment.

       51.      Alexander was working as a Registered Behavior Technician and his duties

involved taking care of people with special needs. Delta’s calls disrupted his work and

cause distraction at times when people with special needs required his full attention,

thereby risking his job and the well being of the people under his care, as well as causing

Alexander significant stress.

                                            COUNT I

                           Violations of the TCPA, 47 U.S.C. §227

       52.      Alexander incorporates the above paragraphs as though the same were set

forth at length herein.

       53.      Delta violated the TCPA. Delta’s violations include, but are not limited to

the following:

                a.      Within four years prior to the filing of this action, on multiple

             occasions, Delta violated 47 U.S.C. §227(b)(1)(A)(iii) which states in pertinent

             part, “[i]t shall be unlawful for any person within the United States . . . to make

             any call (other than a call made for emergency purposes or made with the prior

             express consent of the called party) using any automatic telephone dialing

             system or an artificial or prerecorded voice — to any telephone number assigned

             to a . . . cellular telephone service . . . or any service for which the called party

             is charged for the call.”
                                                      Vigoureux, Alexander v. Delta Outsource Group Inc.
                                               7/12                                           Complaint
  Case: 4:20-cv-01143-RLW Doc. #: 1 Filed: 08/25/20 Page: 8 of 12 PageID #: 8




                b.      Within four years prior to the filing of this action, on multiple

             occasions Delta violated 47 U.S.C. §227(b)(1)(B) which states in pertinent part,

             “[i]t shall be unlawful for any person within the United States . . . to initiate any

             telephone call to any residential telephone line using an artificial or prerecorded

             voice to deliver a message without the prior express consent of the called party”.

       54.      As a result of Delta’s violations of 47 U.S.C. §227, Alexander is entitled to

an award of five hundred dollars ($500.00) in statutory damages, for each and every

violation, pursuant to 47 U.S.C. §227(b)(3)(B). If the Court finds that Delta knowingly

and/or willfully violated the TCPA, Alexander is entitled to an award of one thousand five

hundred dollars ($1,500.00), for each and every violation pursuant to 47 U.S.C.

§§227(b)(3)(B), (C).

                                           COUNT II

                  Delta’s Violation of the FDCPA, 15 U.S.C. §1692 et seq.

       55.      Alexander incorporates the above paragraphs as though the same were set

forth at length herein.

       56.      Delta violated the FDCPA. Delta’s violations include, but are not limited to,

the following:

                a.      Communicating with Alexander at an unusual time, place, or manner

             known to be inconvenient to the consumer. 15 U.S.C. §1692c(a)(1).

                b.      Communicating, in connection with the collection of Alexander’s

             debt, with any person other than the consumer. 15 U.S.C. §1692c(b).

                c.      Engaging in any conduct the natural consequence of is to harass,
                                                      Vigoureux, Alexander v. Delta Outsource Group Inc.
                                               8/12                                           Complaint
  Case: 4:20-cv-01143-RLW Doc. #: 1 Filed: 08/25/20 Page: 9 of 12 PageID #: 9




             oppress, or abuse any person in connection with the collection of a debt. 15

             U.S.C. §1692d.

                d.     Causing a phone to ring or engaging a person in telephone

             conversation repeatedly or continuously with the intent to annoy, abuse, or

             harass. 15 U.S.C. §1692d(5).

                e.     Using false, deceptive, or misleading means in connection with the

             collection of any debt, including using no less than nine (9) different phone

             numbers to call Alexander. 15 U.S.C. §1692e.

                f.     Using unfair or unconscionable means to collect or attempt to collect

             any debt. 15 U.S.C. §1692f.

       57.      Delta’s conduct, as described above, is actionable under 15 U.S.C. §1692.

       58.      The FDCPA provides a consumer with a private right of action against a debt

collector for both actual and statutory damages and allows the consumer to recover her

reasonable attorneys’ fees and costs. §1692k(a).

                                           COUNT III

                          Delta’s Invasion of Alexander’s Privacy

       59.      Alexander incorporates the above paragraphs as though the same were set

forth at length herein.

       60.      Restatement of the Law, Second, Torts, §652B defines intrusion upon

seclusion as “[o]ne who intentionally intrudes . . . upon the solitude or seclusion of another,

or his private affairs or concerns, is subject to liability to the other for invasion of privacy,

if the intrusion would be highly offensive to a reasonable person.”
                                                    Vigoureux, Alexander v. Delta Outsource Group Inc.
                                             9/12                                           Complaint
 Case: 4:20-cv-01143-RLW Doc. #: 1 Filed: 08/25/20 Page: 10 of 12 PageID #: 10




       61.      Delta intruded upon Alexander’s seclusion. Delta’s offending conduct

includes, but are not limited to, the following:

                a.     Delta intentionally intruded, physically or otherwise, upon

             Alexander’s solitude and seclusion by engaging in harassing phone calls in an

             attempt to collect on an alleged debt despite having unequivocally revoked

             consent to be called three times.

                b.     The number and frequency of the telephone calls to Alexander by

             Delta constitute an intrusion on Alexander’s privacy and solitude.

                c.     Delta’s conduct would be highly offensive to a reasonable person as

             Alexander received almost daily calls, calls on Saturdays, calls only minutes

             from each other, and multiple calls a day.

                d.     Delta’s conduct would be highly offensive to a reasonable person as

             Delta called Alexander repeatedly and continuously for one and a half years.

                e.     Delta’s acts, as described above, were done intentionally with the

             purpose of abusing and harassing Alexander to pay the alleged debt, or to pay

             more than Alexander would otherwise.

                f.     Delta’s conduct constitutes abuse and harassment, and exceeded

             reasonable collection efforts.

       62.      As a result of Delta’s violations of Alexander’s privacy, Delta is liable to

Alexander for actual damages. If the Court finds that Delta’s conduct was egregious,

Alexander may be entitled to punitive damages.



                                                    Vigoureux, Alexander v. Delta Outsource Group Inc.
                                              10/12                                         Complaint
 Case: 4:20-cv-01143-RLW Doc. #: 1 Filed: 08/25/20 Page: 11 of 12 PageID #: 11




                                         JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Alexander hereby demands a trial

by jury of all issues triable by jury.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Alexander Vigoureux respectfully requests judgment be

entered against Delta for the following:

       A.      Declaratory judgment that Delta violated the TCPA and the FDCPA;

       B.      Statutory damages of $500.00 for each and every negligent violation of the

TCPA pursuant to 47 U.S.C. §(b)(3)(B);

       C.      Statutory damages of $1500.00 for each and every knowing and/or willful

violation of the TCPA pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C);

       D.      Actual, statutory and punitive damages pursuant to 15 U.S.C. §1692k(a)(1),

(2)(A);

       E.      Actual and punitive damages for intrusion upon Alexander’s seclusion;

       F.      Attorneys’ fees and court costs pursuant to 15 U.S.C. §1692k(a)(3);

       G.      Awarding Alexander any pre-judgment and post-judgment interest as may

be allowed under the law; and

       H.      Any other relief that this Court deems appropriate.

///

///

///



                                                  Vigoureux, Alexander v. Delta Outsource Group Inc.
                                            11/12                                         Complaint
Case: 4:20-cv-01143-RLW Doc. #: 1 Filed: 08/25/20 Page: 12 of 12 PageID #: 12




    RESPECTFULLY SUBMITTED,

    Dated: August 25, 2020                By: /s/ David A. Chami
                                          David A. Chami #027585AZ
                                          Attorney for Plaintiff,
                                          Alexander Vigoureux
                                          PRICE LAW GROUP, APC
                                          8245 N 85th Way
                                          Scottsdale AZ 85258
                                          T: (818) 660-5515
                                          F: (818) 600-5415
                                          E: david@pricelawgroup.com




                                         Vigoureux, Alexander v. Delta Outsource Group Inc.
                                   12/12                                         Complaint
